CRIST, Judge.
Defendant was convicted by a jury of stealing three coats of a value of more that $150.00 from Famous-Barr Company. He was sentenced by the trial court as a persistent offender to 10 years imprisonment. We affirm.
Defendant asserts the trial court should have given his proffered instruction on stealing property of a value under $150.00. Each of the three stolen coats cost Famous-Barr $65.00 and the retail value of each was $134.99. There was a possibility Famous-Barr may have received a discount from the vendor of such coats. The fact that Famous-Barr may have received a discount of some unknown amount on the cost of the coats was insufficient evidence upon which to base an instruction on stealing three coats of a value less than $150.00. Section 570.020(1) RSMo 1978. State v. Carter, 544 S.W.2d 334, 338-39[7] (Mo.App.1976).
Defendant asked review of his Point Relied On II under plain error. Rule 30.20. He states the trial court should have sua sponte declared a mistrial regarding prosecutor’s closing argument statements, not based upon the evidence, of why the prosecutor did not call certain witnesses and why defendant’s photographs were inadequate. We decline to review under plain error. However, we have searched the record and find no manifest injustice in the trial court’s refusal to sua sponte declare a mistrial.
Judgment affirmed.
DOWD, P.J., and REINHARD, J., concur.